UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6539



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES EDWARD RANDOLPH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:03-cv-04159-CMC)


Submitted: July 25, 2006                      Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Randolph, Appellant Pro Se. Christopher Todd Hagins,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James Edward Randolph appeals the district court’s order

denying    his    “Place    Holder     Motion    Challenging   Subject    Matter

Jurisdiction.”*      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Randolph, No. 3:03-cv-04159-CMC

(D.S.C. Feb. 14, 2006). We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before    the   court    and    argument   would   not    aid   the

decisional process.



                                                                         AFFIRMED




     *
      To the extent Randolph’s motion could have been construed
pursuant to 28 U.S.C. § 2255 (2000), it would likewise be without
merit. See United States v. Morris, 429 F.3d 65 (4th Cir. 2005).

                                       - 2 -